Case 3:17-cv-01104-VLB Document 82-99 Filed 05/15/19 Page 1 of 2




                  Exhibit 99
                       Case 3:17-cv-01104-VLB Document 82-99 Filed 05/15/19 Page 2 of 2


                                                                    Tuesday, March 22, 2016 at9:06:07 PM Eastern Daylight Time


 Subject: Byrne Review
 Date:                  Friday, July 24, 2015 at 10:02:28 AM Eastern Daylight Time
 From:                  Gendler, Tamar <tamar.gendler@yale.edu>
 To:                   Valis, Noel <noel.valis@yale.edu>, susan.byrne@yale.edu <susan.byrne@yale.edu>
 CC:                    Hungerford, Amy <amy.hungerford@yale.edu>, Dovidio, John <john.dovidio@yale.edu>,
                        rolena.adorno@yale.edu <rolena.adorno@yale.edu>

Dear Noel and Sue (cc Amy, Jack, Rolena),

I am writing to confirm that, at least for the duration of the departmental review process, the chair of the
promotion review committee for Susan Byrne's 2015-16 promotion review will be Noel Valis.

I have asked Sue to direct any questions she might have about the promotion process to Noel, with a cc to
Divisional Director Amy Hungerford, and told her that she should plan to submit her materials to Noel no
later than August 18. I have also informed Sue that over the next few days, Amy will be working with Noel
to form a review committee, and to secure referees. I have reassured her that we are well within the
normal schedule on securing referees (this typically takes place in June, July and August), so she does not
need to worry about any delay in the evaluation process.

Many thanks to all of you for your help with this important process.

Best,

Tamar




                              of Art•, ,ind Si, ivnc,, "',
                                 Pmfr,,mr ol ll'hiillosophy

PO l\o:,,, :,1(:il:LHiS
                            CT 1()1"j ,,:,,ici B'Hj 1,,
'''1"'.il!' I , 1111111,/Pr'';iLv,, I\IP'l/\i 11.i,,,,,'Pn,,   11




http://fas,yAle,edu/people/tamar-szab-gendler




                                                                                                                         Page 1 ofl



                                                                                                                            BYRNE009769
